Title: To James Madison from Daniel Brent, 21 May 1802
From: Brent, Daniel
To: Madison, James


Sir,Washington, May 21st 1802.
You will receive herewith, under another cover, such letters belonging to the Office as may be interesting to you, and that I have opened since Tuesday last. And you will also receive, in the same package, several unopened ones, that have likewise reached the office since that day. I retain one of the papers referred to in Mr Skipwith’s letter that I may send extracts of it to the persons interested. General Dearborn has seen Governor Claiborne’s.
Mr Pintard, of Hamburg, has drawn upon you in favor of Daniel McCormick, of New York, for 600 Dolls. & 73 Cents: and the latter has just sent the Bill hither, in a letter addressed to yourself, requesting payment. Mr Pintard advised you some time ago that he should make this dft., and sent his accounts then, which are now at the Treasury. Under these circumstances, it may be well, perhaps, that the Bill should be honored: but in this case it will be necessary to send it back to N York, that Mr McCormick may authorise some one here to receive the money, which is not payable (the bill is at 30 days sight) ’till you will probably have returned. In the mean time, however, you will give such instructions in the case as you shall think proper. With the most respectful attachment, I am, Sir, Your very Obedt & faithful servt.
Danl Brent.
 

   
   RC (DLC). Docketed by JM.



   
   The retained paper was a list of U.S. merchant claims against France, the prosecution of which had been stalled owing to a lack of supporting documentation (see Fulwar Skipwith to JM, 14 Mar. 1802, and nn.).



   
   The letter was probably Claiborne to JM, 3 Apr. 1802, requesting arms for the territorial militia.



   
   Brent meant Joseph Pitcairn, U.S. consul at Hamburg (see Pitcairn to JM, 26 Jan. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:424).



   
   Daniel McCormick to JM, 17 May 1802 (not found). Brent acknowledged receipt of the letter and informed McCormick that JM had instructed him to reply that the bill would be paid on JM’s return to Washington (Brent to McCormick, 26 May 1802 [DNA: RG 59, DL, vol. 14]).


